EXHIBIT 10.21


RESPOND2
PRODUCTION AGREEMENT
 
This Agreement is effective the 3rd day of October, 2005, by and between
Respond2, Inc., an Oregon Corporation, (hereinafter called Respond2) and
AeroGrow International, Inc., a Nevada Corporation (hereinafter called
Purchaser).
 
The parties are desirous of entering into this Agreement for Respond2 to:
 
Provide certain personnel, equipment services and/or materials for creative
development and production of a Long Form Infomercial and Short Form DRTV
Commercials (hereinafter called "Work") for Purchaser.
 
NOW, THEREFORE, IN CONSIDERATION OF THE PROMISES AND THE MUTUAL COVENANTS of the
parties hereto, IT IS HEREBY AGREED:
 
1.
Production. Subject to Purchaser's performance of its obligations hereunder,
Respond2 shall be responsible for the production of the Work specialty created
to advertise, promote and sell the AeroGrow Kitchen Garden. Respond2 represents
and warrants that it will produce the Work in a workmanlike manner according to
the reasonable standards observed by professionals in the industry. The work
shall conform to all applicable FCC technical and broadcast standards, and
Electronic Retailing Association guidelines. Respond2 shaft produce and complete
the Work for the sum set forth in the Production Budget, which shall be mutually
approved by both parties. Respond2 shall provide all of the production elements
set, including a production crew and all necessary personnel and equipment for
filming and or videotaping the Work. On or before completion and delivery of the
Work, Respond2 shall provide to Purchaser all documents evidencing Purchaser's
ownership of all elements of the Work, including any executed licensee and
releases. Respond2 shall be responsible for all final editing and
post-production services necessary to prepare the Work for television airing.
Such services shall include delivery to Purchaser of a completed beta SP master
videotape of the Work, suitable for insertion of such product-ordering
information, as Purchaser may desire. Final editing and post-production services
shall be subject to the approval of Purchaser and the Work shall not be deemed
completed and delivered until it has been approved by Purchaser, which approval
shall not be unreasonably withheld. Television airing of the Work in any market
will be construed to be Purchaser's acceptance of the Work.

 
2.
Scripting/Creative. Respond2 and its affiliates, employees, officers, directors,
shareholders. contractors. etc. have no obligation to generate or verify the
truth of information, facts, claims, testimonials, product comparisons,
representations, opinions, endorsements, impressions, warranties or any other
information contained in the script and all other content of the Work, all such
verification to be the exclusive responsibility of Purchaser.

 

3.
Payment. Purchaser agrees to pay Respond2 production costs, in the form of cash
and AeroGrow stock. Cash will be paid based upon the terms detailed below. Stock
certificates will be issued as they are made available purchasers by the
Purchaser's accounting and legal team.

 
Scripting/Creative Fee--A $30,000 Scripting/Creative Fee is due upon signing of
this contract to be paid as follows: $15,000.00 cash and $15,000.00 AeroGrow
stock,
 

--------------------------------------------------------------------------------


 
Production Fee--Once Purchaser approves overall estimated costs, Respond2 will
invoice Purchaser twice monthly for estimated production costs within that
specific time period. Production costs will be estimated at the beginning of
each month and will be submitted to Purchaser for review and approval, and such
review and approval will occur within one business day. Respond2 will invoice
Purchaser on the 1st and the 15th of each month based upon the estimated and
approved costs. Purchaser will have 15 day terms for all invoices submitted.
Respond2 will true up actual costs against estimated and invoiced costs on a
monthly basis. All invoices submitted will include and specifically detail a 33%
mark-up over actual costs, defined as "Respond2 profit." Purchaser will provide
AeroGrow stock in exchange for Respond2 profit.
 
AeroGrow stock, the non-cash amounts listed above that are payable in the form
of investment units, the terms and restrictions on the investment units closely
emulate those detailed in the Private Placement Memorandum ("PPM") in AeroGrow
International, Inc. provided to Respond2. Note, that the debt
offering/conversion option stated in the PPM is not available to Respond2. The
investment units shall be computed at a 20% discount from market value as
reflected in the PPM. Respond2 shall receive the investment units which are
restricted from trading for 6 months from the active date of the stock, and
shall also be entitled to participate in the bonus structure as detailed in the
PPM.
 
Purchaser shall receive all payments listed above and the actual investment unit
certificates prior to delivery of the final Work to Purchaser.
 
All Purchaser-requested travel, not included in the production budget, will be
invoiced to Purchaser, at cost. A finance charge of 1.5% per month will be
charged on all past due invoices. Any payments made by Purchaser in excess of
amounts due and owing to Respond2 hereunder, or any credits in favor of
Purchaser hereunder, may be applied at any time, with notice to Purchaser,
against any amounts past due and owing by Purchaser to Cmedia, LLC, Production
West, Inc., or any other entity identified to Purchaser as an affiliate of
Respond2.
 
4.
Changes. Change orders will be documented for any Purchaser-requested deviation
in any portion of the Work once detailed and approved by Purchaser. These
include, but are not limited to, additional charges due to script changes
(outside of initial script development and its inherent revisions), production
enhancements, location change or other changes. Respond2 is not required to make
any such changes until Purchaser has approved in writing all such additional
charges, which shall be reasonable. A maximum of two (2) rough-cut revisions
will be included in the production costs included in paragraph 3. Any additional
rough-cut revisions will require a change order at an agreed upon additional
charge.

 
5.
Intellectual Property Rights. Provided that Purchaser shall have made all
payments in Respond2 required under this Agreement, all right, title and
interest in and to the materials, work product, and entire editorial, visual,
audio and graphic content of the Work created pursuant to this Agreement,
including, without limitation, (i) all creative and sales outlines; (ii) all
videos; (iii) all scripts, raw video footage and film stock, shot film and video
footage, outtakes, film negatives and master videotapes created hereunder and
the performances contained thereon; (the foregoing hereinafter collectively
referred to as "Intellectual Property") shall, as between Purchaser and
Respond2, be and remain the sole property of Purchaser. All Intellectual
Property supplied or created by Respond2 end/or persons and firms engaged by
Respond2 in connection with the creation of the Work are agreed to be and shall
be considered a "work made for hire" for Purchaser. If for any reason any such
Intellectual Property is found not to be a "work made for hire," Respond2 agrees
to assign and hereby assigns all rights, title and interest worldwide in such
Intellectual Property to Purchaser. Respond2 represents and warrants that it
owns and has the right to assign all Intellectual Property created pursuant to
this Agreement and will obtain all necessary licenses end releases. Purchaser
retains full ownership of such Intellectual Property after termination of this
Agreement.

 
-2-

--------------------------------------------------------------------------------


 
Respond2 shall have the right to receive one (1) copy of the Work, without
payment, to be used in its library for reference, for demonstration purposes to
other clients and potential clients, and for entry of the Work in shows and
festivals to demonstrate and display Works it has produced.
 
As producer of the infomercial, Respond2 shall have the right to exhibit its
logo, company name, and "Portland, Oregon" in the infomercial, but not spots,
for a period not to exceed five seconds at the end of the work on broadcast
versions.
 
6.
Music. To the extant that Respond2 is requested by Purchaser to supply music for
the Work, the following shall apply:

 

 
a.
If Respond2 creates or causes the creation of original music, Purchaser and
Respond2 shall share all ownership of all right, title and interest in and to
such music shall share the publishing rights and shall share the publishing
royalties in connection with such music on a 50/50 basis. Notwithstanding
anything to the contrary above, Respond2 shall grant to Purchaser a
non-exclusive, perpetual, royalty-free license to use, reproduce, create
derivative works, distribute, and to perform and display publicly such music in
connection with the Work. Purchaser or its authorized media buyer will provide
Respond2 a monthly media buy list which shall be used for the exclusive and
confidential purpose of obtaining music royalties. If music is obtained for the
Work pursuant to this paragraph, the cost of obtaining such music shall be
included in the Production Budget.

 

 
b.
If Purchaser provides Respond2 with original music for use in the Work,
Purchaser alone shall be wholly responsible for all costs and expenses in
connection therewith including without limitation, licenses (including music
synchronization and master use licenses), releases, royalties, residuals,
contracts, payouts and insurance. Purchaser shall retain all right, title and
interest in and to such music; shall retain one hundred percent (100%) of the
publishing rights and shall be entitled to one hundred percent of the publishing
royalties in connection to the music.

 

 
c.
If Purchaser requests that Respond2 obtain prerecorded music not previously
owned by either party, Respond2 shall obtain such music on a license basis (with
the terms of such license to be subject to Purchaser's approval). Any costs or
expenses incurred to obtain the license will be included in the Production
Budget.

 
7.
Termination of Agreement. Either party may terminate the Agreement immediately
if the other party breaches any material term of this Agreement, and such
material breach remains uncured for a period of thirty (30) days, as determined
by the notifying party, after the party allegedly in breach has received written
notice of the other's objections. Upon termination of this Agreement, Purchaser
shall pay Respond2 for all work done to date and Respond2 shall return to
Purchaser any unearned advances already paid and shall deliver to Purchaser all
Work product created under this Agreement.

 
8.
Cancellation and Postponement Policy. If Purchaser cancels the production within
thirty (30) days of the scheduled shoot date, for any reason, Purchaser agrees
to pay Respond2 for work done to date plus an additional cancellation fee of 10%
of the original production budget. If Purchaser cancels the production within
fourteen (14) days of the scheduled shoot date, for any reason, Purchaser agrees
to pay Respond2 for work done to date plus an additional cancellation fee of 25%
of the original production budget. If Purchaser postpones the production more
than thirty (30) days beyond the original scheduled shoot date, Purchaser agrees
to pay Respond2 for work done to dale plus an additional cancellation fee of 25%
of the original production budget.

 
-3-

--------------------------------------------------------------------------------


 
9.
Contingency. The 10% contingency overage is for unforeseen force majeure events,
including increased preproduction, production and or editing costs due to
weather delays, talent illness, equipment failures, "Acts of God," or similar
unavoidable occurrences. Any potential contingency will be brought to
Purchaser's attention upon discovery. Contingency overages are billed without
mark-up.

 
10.
Indemnification. Purchaser will at all times defend, indemnify and hold harmless
Respond2 and its approved successors and assigns, affiliates, officers,
directors, shareholders, employee, agents and independent contractors from and
against any and all claims (whether express or implied), damages, liabilities,
costs and expenses, including reasonable legal expenses and reasonable
attorneys' fees arising out of information, facts, claims, testimonials, product
comparisons, representations, opinions, endorsements, impressions, warranties or
other information expressed and/or implied, or any other content in the Work
(collectively, the "Content") including but not limited to all Content regarding
Purchaser's products or services, or the purchase or use thereof by consumers or
otherwise, or any direct or indirect reference to any other person, entity,
instrumentality or product; and (ii) any inconsistency with, or any breach or
alleged breach by Purchaser of, any warranty, representation or agreement made
by Purchaser herein. Purchaser shall be promptly notified of any such claim,
action or demand and shall have the right to assume control of the defense of
any such claim, action or demand provided that Purchaser establishes to the
reasonable satisfaction of Respond2 that it can satisfy any such monetary
judgment, claim, action or demand if it fails to prevail in such defense. No
monetary settlement as to which indemnification is sought shall be made without
the approval of Purchaser and the decision of Purchaser with respect to
settlement of any claim, action or demand shall be final.

 

 
Respond2 will at all times defend, indemnify and hold harmless Purchaser and its
approved successors and assigns, officers, directors, shareholders, employees,
agents and independent contractors from and against any and all claims, damages,
liabilities, costs and expenses, including reasonable legal expenses and
reasonable attorneys' fees arising out of (i) any third-party claim that the
material produced by Respond2 for Purchaser infringes or violates a copyright,
trademark, right of publicity or other intellectual property right; (ii) the
production itself of the Work including, without limitation, claims by persons,
firms and corporations engaged by Resond2, directly or indirectly, to provide
goods and services in connection with the production of the Work, but Respond2
has no duty to defend, indemnify or hold harmless Purchaser from any claim made
by consumers or any third party regarding Purchaser's products or services or
other Work Content; and (iii) any breach by Respond2 of any warranty,
representation or agreement made by Respond2 herein. Respond2 shall be promptly
notified of any such claim, action or demand and shall have the right to assume
control of the defense of any such claim, action or demand provided that
Respond2 establishes to the reasonable satisfaction of Purchaser that it can
satisfy any such monetary judgment, claim, action or demand if it fails to
prevail in such defense. No monetary settlement as to which indemnification is
sought shall be made without the approval of Respond2 and the decision of
Respond2 with respect to settlement of any claim, action or demand shall be
final.

 

 
The foregoing indemnification provisions shall survive any expiration or
termination of this Agreement.

 
11.
Fee for Production Scheduling Changes. Upon Purchaser's acceptance of this
Agreement, Respond2 will provide a Production Schedule with specified start and
completion dates for various phases of the production. After Purchaser's signed
acceptance of a Production Schedule, Purchaser agrees to pay for any costs
associated with scheduling changes implemented on Purchaser's request. Fees for
scheduling changes will be based on documented costs of scheduling changes plus
a Respond2 20% mark-up.

 
-4-

--------------------------------------------------------------------------------


 
12.
Representations and Warranties.

 

 
a.
Each party hereby represents and warrants that it has the right and ability to
enter into this Agreement, and the individual executing this Agreement is fully
authorized to bind it without additional approval.

 

 
b.
Each party represents the performance of the obligations assumed herein will not
infringe, interfere with or impair third parties' intellectual or proprietary
rights.

 

 
c.
Purchaser hereby represents and warrants that to Purchaser's knowledge, the
publication, broadcast and exploitation of the Advertisements will not
constitute false advertising, infringe any third party's rights or violate any
laws, rules or customs.

 

 
d.
Unless otherwise mutually agreed to by both parties in writing, Purchaser agrees
not to hire or solicit the employment of any personnel of Respond2, or any of
its affiliated companies, involved with the activities under this Agreement
during the term of this Agreement and for a period of three (3) years
thereafter.

 

 
e.
It Is the duty and responsibility of Purchaser to ascertain and verify that all
claims made about the products being sold by Purchaser are accurate, complete
and truthful, and are sufficiently supported by substantiation as required by
any applicable law, rule or regulation, even if such claims were suggested to
Purchaser by Respond2. Purchaser shall also be responsible to assure that the
products offered are safe for use by consumers when used in accordance with
instructions provided by Purchaser to the consumer.

 
13.
Notices. All notices, requests, instructions, consents, approvals and other
communications required or desired to be sent hereunder shall be in writing and
shall be deemed given (i) on the day sent if transmitted by facsimile, (ii) the
next business day if sent by nationally recognized overnight carrier service,
and (iii) three (3) business days later if deposited in certified or registered
U.S. mail, return receipt requested. All notices shall be addressed to the
parties as follows:

 
If to Purchaser:
AeroGrow International Inc.
900 28th St #201
Boulder CO 80303
Attn: Randy Seffren
Fax: 847-267-8040
If to Respond2:
Respond2 Inc
207 NW Park Ave
Portland, OR 97209
Attention: Tim O'Leary
Fax: 503-278.4096
 
with a copy to.
 
Davis Wright Tremaine
1300 SW 5th Ave Suite 2300
Portland OR 97201
Attn: Milton Stewart
Fax 503-778-5299

 
-5-

--------------------------------------------------------------------------------


 

14.
Waiver of Breach. The failure of a party at any time to enforce any provision of
this Agreement shall not be deemed or construed to be a waiver thereof or of any
other provision hereof, whether similar or dissimilar, or of any subsequent
breach of any provision or to affect the right of a party to thereafter enforce
each and every provision hereof. No waiver of any breach of any of the
provisions of this Agreement shall be effective unless set forth in a written
instrument signed by the party to be charged.

 
15.
Assignment. Neither party may assign this Agreement without the prior written
consent of the other. Any permitted assignee shall assume all obligations of its
assignor under this Agreement.

 
16.
Mediation. Should any dispute (other than an action for copyright or trademark
infringement) arise between the parties to this Agreement, it is agreed that the
parties will enter into mediation via a mediation service selected by mutual
agreement of the parties. The location of such mediation shall be determined by
mutual agreement of the parties, but if the parties cannot agree, the mediation
will take piece in Portland, Oregon. Each party shall pay one half of the fees
charged by such mediation service and shall bear its own attorney fees and costs
incurred in the preparation and conduct of the mediation. Both parties agree to
exercise their best efforts in good faith to resolve all disputes in mediation.
Any claim shall be submitted to mediation within six months after the claim
arose.

 
17.
Arbitration. In the event that mediation is not successful, the parties hereby
agree to submit the dispute for binding arbitration to one arbitrator mutually
agreed upon by the parties. The arbitration shall be governed by the rules and
procedures of the American Arbitration Association then in affect and by
substantive Oregon law. The location of the arbitration shall be determined by
mutual agreement of the parties, but if the parties can not agree, arbitration
will take place in Portland, Oregon. Any judgment upon the award rendered
pursuant to such arbitration may be entered in any court having jurisdiction
thereof. No copyright or trademark infringement or other intellectual property
disputes shall be submitted to arbitration.

 
18.
Entire Agreement. This Agreement supersedes any and all prior oral and written
agreements, understandings, representations, covenants and warranties in regards
to the Work. This Agreement may not be changed, modified or altered except in
writing and signed by the parties hereto.

 
19.
Attorneys Fees. If either party hereto retains the services of an attorney to
enforce any term, condition or covenant of this Agreement and enters into an
arbitration as required by this Agreement, the prevailing party shall be
entitled to, from the losing party, reasonable attorneys fees and its costs and
disbursements to prosecute said arbitration.

 
20.
Force Majeure. Either party shall be relieved of their material obligations
hereunder in the event that they are prevented from performing because of any
act or circumstance beyond their reasonable control including, but not limited
to, labor disputes, fines, earthquakes, wars, civil uprisings, floods, national
calamities, break down of machines, regulations, laws, strikes, and
transportation delay; provided, however, that the provisions of this Section 17
shall not apply to Purchaser's payment obligations hereunder.

 
21.
Relationship. Nothing contained in this Agreement creates a partnership, joint
venture or similar business relationship between Respond2 and Purchaser.
Respond2 is acting solely as Purchaser's independent service provider.

 
22.
Agreement Construed as if Jointly Prepared. This Agreement shall not be
construed against the party preparing it but shall be construed as if all the
parties jointly prepared the Agreement, and any uncertainty or ambiguity shall
not be interpreted against any one party.

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed, in
duplicate, effective on the date and year dated below.
 
Respond2, Inc.
 
AeroGrow International, Inc.
           

--------------------------------------------------------------------------------

By: David J. Fallon
 

--------------------------------------------------------------------------------

By: Randy Seffren
Title: CFO
 
Title: Chief Marketing Officer
Date: 10-3-05
 
Date: October 3, 2005

 
 
-6-

--------------------------------------------------------------------------------


